                        Case 3:20-cv-00565-MMD-WGC Document 8 Filed 10/06/20 Page 1 of 2




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      PAMELA L. MCGAHA
                    3 Nevada Bar No. 8181
                      E-Mail: Pamela.McGaha@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant
                    7 State Farm Mutual Automobile Insurance Company

                    8
                                                        UNITED STATES DISTRICT COURT
                    9
                                                            DISTRICT OF NEVADA
                   10
                                                                       ***
                   11
                        EVAN GRIGGS,                                      CASE NO.: 3:20-cv-565-MMD-WGC
                   12
                                           Plaintiff,
                   13                                                     STIPULATION AND ORDER FOR
                                  vs.                                     EXTENSION OF TIME TO FILE AN
                   14                                                     ANSWER TO PLAINTIFF’S
                      STATE FARM MUTUAL AUTOMOBILE                        COMPLAINT
                   15 INSURANCE COMPANY, DOES 1-10, and
                      ROE CORPORATIONS 1-10, inclusive,
                   16
                                Defendants.
                   17

                   18            COMES NOW DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE
                   19 COMPANY (“State Farm” or “Defendant”), by and through its counsel of record, the law firm of

                   20 LEWIS BRISBOIS BISGAARD & SMITH LLP, and PLAINTIFF, EVAN GRIGGS, by and

                   21 through his counsel of record, COULTER HARSH LAW, hereby stipulate and agree that the time

                   22 for Defendant to file its Answer to Plaintiff’s Complaint be extended as set forth herein.

                   23            Defendant State Farm’s Answer is currently due October 7, 2020. The parties hereby
                   24 stipulate that the due date for Defendant’s Answer be extended to October 15, 2020.

                   25 / / /

                   26 / / /

                   27 / / /

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4825-4038-9326.1
ATTORNEYS AT LAW
                        Case 3:20-cv-00565-MMD-WGC Document 8 Filed 10/06/20 Page 2 of 2




                    1                                          Reason for Extension

                    2            Because of the complexity and extent of the allegations and claims made in Plaintiff’s

                    3 Complaint, Defendant requires additional time to prepare its Answer to Plaintiff’s Complaint.

                    4 This stipulation is made in good faith and not for the purpose of delay.

                    5            This is the first extension of time requested for filing Defendant’s response to Plaintiff’s

                    6 Complaint.

                    7    DATED this 6th day of October, 2020.                 DATED this 6th day of October, 2020.
                    8    LEWIS BRISBOIS BISGAARD & SMITH                      COULTER HARSH LAW
                    9
                         /s/ Pamela L. McGaha                                 /s/ Brent H. Harsh
                   10    ROBERT W. FREEMAN                                    BRENT H. HARSH
                         Nevada Bar No. 3062                                  Nevada Bar No. 8814
                   11    PAMELA L. MCGAHA                                     KARL H. SMITH
                         Nevada Bar No. 8181                                  Nevada Bar No. 6504
                   12    6385 S. Rainbow Boulevard, Suite 600                 403 Hill Street
                         Las Vegas, Nevada 89118                              Reno, Nevada 89501
                   13    Attorneys for Defendant                              Attorneys for Plaintiff
                   14

                   15                                                 ORDER

                   16            IT IS SO ORDERED.
                   17            Dated: October 6, 2020.
                   18
                                                                      _______________________________
                   19                                                     U.S. MAGISTRATE JUDGE
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4825-4038-9326.1                                  2
